DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-7, 12-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floridia et al. (2014/0156202).
Regarding claim 1, Floridia et al. disclose a system for quantifying a composition of a target sample based on a scan output of a first type of sensor (33; mass spectrometer) for the target sample, the scan output comprising spectra of detected ions as a function of the mass-to-charge ratio corresponding to the target sample (see paragraph 117), the system comprising:
(41) for storing both standard reference data related to standard fragmentation and ionization potentials of the target sample (see paragraphs 142 and 156) and fragmentation information and ionization potentials of the target sample which are determined using the first type of sensor (see paragraphs 142 and 156); and
a set of modules, wherein the set of modules comprises:
an analytical model creation module that is configured to create an analytical model (correction and control data and coefficients; see paragraph 142) of the first type of sensor using calibration data of the first type of sensor and the standard reference data, the analytical model being a mathematical model of the first type of sensor and the calibration data comprising data related to the analytical model that is calibrated for the standard reference data (supra);
a sample processing module that is configured to process a plurality of samples that comprise accurately known compositions using the first type of sensor under a standard pressure condition (see paragraphs 154-155);
a molecular fraction estimation module that is configured to estimate molecular fraction of the plurality of samples using an estimation method and the analytical model of the first type of sensor (see paragraphs 154-155);
an analytical model optimization module that is configured to optimize the analytical model of the first type of sensor by comparing the molecular fraction of the plurality of samples with a pre-determined molecular fraction of the plurality of samples (see paragraphs 157-158); and
a target composition estimation module that is configured to estimate a composition of the target sample based on the scan output of the target sample obtained from the first type of sensor using the estimation method with the optimized analytical model of the first type of sensor (see paragraph 151).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Floridia et al. such that there were two databases, one reference database for storing standard reference data related to standard fragmentation and ionization potentials of the target sample, and one custom database for storing fragmentation information and ionization potentials of the target sample which are determined using the first type of sensor, because it has been held that constructing a formerly integral structure in separable elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); or because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 2, Floridia et al. disclose the system according to claim 1, wherein the analytical model optimization module includes a unit that is configured to optimize existing analytical model of the first type of sensor intermittently for increased accuracy by using the sample processing module for processing a plurality of samples and comparing the molecular fraction of the plurality of samples with a pre-determined molecular fraction of the plurality of samples intermittently (see paragraph 182).
Regarding claim 3, Floridia et al. disclose the system according to claim 1, wherein the analytical model optimization module is configured to request an analytical model optimization server (remote computing unit; 43; see paragraph 144) to optimize the analytical model of the first type of sensor (see paragraph 158).
(32; see paragraph 117) for ionizing the target sample and a unit (33; see paragraph 117) for sorting ions based on their mass to charge ratio.
Regarding claim 5, Floridia et al. disclose the system according to claim 1, wherein the first type of sensor comprises a spectroscopic type sensor (see paragraph 117).
Regarding claim 6, Floridia et al. disclose the system according to claim 1, wherein the first type of sensor comprises a mass spectrometer (see paragraph 117).
Regarding claim 7, Floridia et al. disclose the system according to claim 1, the system includes the first type of sensor (see paragraph 117).
Regarding claim 12, Floridia et al. disclose the system according to claim 1, wherein the target sample comprises a gas mixture, a liquid, a solid and a biological object (see paragraph 87).

Regarding claim 13, Floridia et al. do not disclose the system according to claim 1, further comprising:
a memory that stores the reference database, the custom database and the set of modules; and
a processor that executes the set of modules.
Examiner takes official notice that it is well-known and common knowledge to execute a procedure by computer, according to instructions disposed on a memory.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Floridia, to include a memory that stores the reference database, the custom database and the set of modules; and a processor that executes the set of modules, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claims 14-16, see the foregoing rejections of claims 1-3.
Regarding claim 20, see the foregoing rejection of claim 13.
s 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floridia et al. (2014/0156202), in view of Ognibene et al. (2016/0011101).
Regarding claims 8-9 and 17-18, see the foregoing rejections of claims 1 and 14, for limitations recited therein.
Regarding claim 8, Floridia does not disclose the molecular fraction estimation module including a unit that is configured to estimate molecular fraction of the plurality of samples using a estimation method comprises a non-negative least squares estimation method.
Ognibene et al. disclose a molecular fraction estimation module including a unit that is configured to estimate molecular fraction of a plurality of samples using a estimation method comprises a non-negative least squares estimation method (see paragraph 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Floridia et al. such that the molecular fraction estimation module included a unit that is configured to estimate molecular fraction of the plurality of samples using a estimation method comprises a non-negative least squares estimation method, similarly to the invention of Ognibene et al., in order to efficiently determine the molecular fractions to an acceptable precision, as suggested by Ognibene et al. (see paragraph 33).

Regarding claim 9, Floridia et al. do not disclose the analytical model optimization module being configured to create the optimized analytical model of the first type of sensor using an optimization method any one of (a) linear least squares optimization technique, (b) non-linear least squares optimization technique or (c) machine learning techniques.
Ognibene et al. disclose an analytical model optimization module ... configured to create an optimized analytical model ... using an optimization method any one of (a) linear least squares (see paragraph 33) or (c) machine learning techniques.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Floridia et al. such that the analytical model optimization module were configured to create the optimized analytical model of the first type of sensor using an optimization method any one of (a) linear least squares optimization technique, (b) non-linear least squares optimization technique or (c) machine learning techniques, similarly to the invention of Ognibene et al., in order to efficiently determine the molecular fractions to an acceptable precision, as suggested by Ognibene et al. (see paragraph 33).

Regarding claims 17-18, see the foregoing rejections of claims 8-9. 


Allowable Subject Matter
Claims 10-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "a transmission determination module ... to calculate transmission efficiencies of the target sample at each mass to charge ratio; and a peak shapes analysis module ... to spread a signal and analyze non-ideal peak shapes of the signal, wherein the low resolution effects in the signal are spread when the peaks of an ion are overlapped with peaks of another ion with different mass to charge ratio", in combination with the remaining claim elements as set forth in claim 10.

The prior art does not disclose or suggest, "calculating transmission efficiencies of the target sample at each mass to charge ratio; and spreading a signal and analyzing non-ideal peak shapes of the signal, wherein the low resolution effects in the signal are spread when the peaks of an ion are overlapped with peaks of another ion with different mass to charge ratio", in combination with the remaining claim elements as set forth in claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852